Citation Nr: 0638356	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-22 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
bilateral varicose veins with thrombophlebitis, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer 
with gastroduodenitis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable rating for esophagitis.

4.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A motion to advance this case on the docket was granted by 
the Board in November 2004.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In November 2004, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   

In November 2006, the Board received additional general 
comments from the veteran's wife that concerned the veteran's 
well-being and his claims.  A remand for the RO's review of 
this evidence is not required. 

The veteran's claims for increased ratings are addressed in 
the remand that follows the order section of this decision.


FINDING OF FACT

The veteran contracted hepatitis B as a result of VA medical 
treatment furnished in January 1985, but the infection was 
not the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.

CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C. § 1151 for Hepatitis B have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The veteran was provided with the notice required under the 
VCAA by letters mailed in May 2002, May 2004, and February 
2005, to include notice that he should submit any pertinent 
evidence in his possession.  The veteran was also provided 
with the requisite notice with respect to the disability-
evaluation element and the effective-date element of his 
§ 1151 claim in an October 2006 letter.  In accordance with a 
directive in the Board's November 2004 Remand, in the 
February 2005 VCAA notice, the originating agency requested 
that the veteran provide the names and addresses of all 
medical care providers who had treated him for his hepatitis 
B since November 1998.  Therefore, the Board is satisfied 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records 
identified by him.  In accordance with a directive of the 
Remand, the veteran was afforded an appropriate examination 
and an opinion was obtained on the etiology of any hepatitis 
B found on examination.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in August 2006.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in July 1998.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997 [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 (providing that all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA or that the claimed condition is 
due to an event not reasonably foreseeable.)


Analysis

The May 2005 VA examination report shows that after a review 
of the claims files, examination of the veteran, and 
diagnostic testing, Dr. B.R. diagnosed hepatitis B positive, 
chronic active disease.  The examination report, a C&P exam 
detail, and a July 2005 addendum reflect that it is the 
opinion of Dr. B.R. that the veteran's only risk factor for 
blood borne infection was a blood transfusion he had in 
January 1985 during surgery he underwent for his gall 
bladder.  Dr. B.R. maintained that the veteran remained at 
risk to develop liver cirrhosis and/or liver cancer, and he 
also was infectious.  Dr. B.R. reported that it was not 
unreasonable to conclude that the transfusion was the cause 
of the veteran's chronic hepatitis B infection.  Dr. B.R. 
noted that this was a rare and not always foreseeable 
consequence of blood transfusions.  

The Board notes that Dr. B.R. has essentially opined that 
there is a risk of hepatitis B infection with blood 
transfusions.  Thus, the evidence of record shows that 
hepatitis B infections are foreseeable, although rare, 
consequences of blood transfusions.  Neither Dr. B.R. nor any 
other health care professional has opined that that veteran's 
hepatitis B resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  Therefore, compensation under 38 U.S.C. § 
1151 is not warranted. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for hepatitis B is denied.


REMAND

With respect to the veteran's claims for an increased rating 
for his service-connected postoperative bilateral varicose 
veins with thrombophlebitis, duodenal ulcer with 
gastroduodenitis, and esophagitis, the Board notes that the 
most recent VA examinations were performed in April 2003.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the veteran's 
last VA examinations, the Board is of the opinion that he 
should be afforded new examinations addressing the severity 
of his service-connected varicose veins, duodenal ulcer with 
gastroduodenitis, and esophagitis.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
postoperative bilateral varicose veins 
with thrombophlebitis.  Any indicated 
studies should be performed, and the 
claims folders should be made available 
to and reviewed by the examiner.

a)  The examiner should identify whether 
any of the following symptoms or signs 
are present in the veteran's lower 
extremities:  persistent edema, 
subcutaneous induration, stasis 
pigmentation, eczema, persistent 
ulceration, or massive board-like edema 
with constant pain at rest attributed to 
the effects of varicose veins.

b)  For each of the foregoing symptoms or 
signs that is currently present, the 
examiner should indicate whether the 
symptom or sign is etiologically related 
to the veteran's service-connected 
varicose veins of the lower extremities 
with thrombophlebitis and describe the 
severity of each identified symptom or 
sign.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's daily 
activities and ability to work.  The 
rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
duodenal ulcer with gastroduodenitis.  
Any indicated studies should be 
performed, and the claims folders should 
be made available to and reviewed by the 
examiner.

All current manifestations of the 
disability should be identified.  The 
examiner should provide an assessment of 
the frequency and severity of any 
symptoms of the disability and should 
specifically address whether the disorder 
is productive of anemia and weight loss.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's daily 
activities and ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
esophagitis.  Any indicated studies 
should be performed, and the claims 
folders should be made available to and 
reviewed by the examiner.

All current manifestations of the 
disability should be identified.  In 
particular, the examiner should provide 
an assessment of the severity of the 
disability with respect to the veteran's 
ability to permit passage of food and 
liquids down his esophagus.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's daily activities and ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


